UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 ( d ) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 ( d ) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-17106 LKA GOLD INCORPORATED (An Exploration Stage Company) (Exact name of registrant as specified in its charter) Delaware 91-1428250 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 3724 47th Street Ct. N.W. Gig Harbor, Washington 98335 (Address of principal executive offices) (253) 514-6661 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Not applicable. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:August 14, 2014,15,515,152 shares of common stock. - 1 - PART I Item 1.Financial Statements The Financial Statements of LKA Gold Incorporated (an Exploration Stage Company), a Delaware corporation (the “Registrant,” the “Company” or “LKA”) required to be filed with this 10-Q Quarterly Report were prepared by management and commence below, together with related notes. In the opinion of management, the Financial Statements fairly present the financial condition of the Registrant. - 2 - LKA GOLD INCORPORATED Consolidated Balance Sheets ASSETS June 30, 2014 December 31, 2013 (Unaudited) CURRENT ASSETS Cash $ $ Restricted cash - Accounts receivable - Total Current Assets FIXED ASSETS Land, equipment and mining claims Accumulated depreciation ) ) Total Fixed Assets, Net of Accumulated Depreciation OTHER NON-CURRENT ASSETS Reclamation bonds TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Accounts payable – related party Note payable Accrued wages and advances payable to officer Total Current Liabilities NON-CURRENT LIABILITIES Asset retirement obligation Total Liabilities Commitments and Contingencies STOCKHOLDERS’ EQUITY Preferred stock; $0.001 par value, 50,000,000 shares authorized, 0 and 1,800 shares issued and outstanding, respectively - 2 Common stock, $0.001 par value, 50,000,000 shares authorized, 15,494,187 and 14,976,556 shares issued and 10,950,563 and 10,432,932 shares outstanding, respectively Additional paid-in capital Treasury stock; 43,624 and 43,624 shares at cost, respectively ) ) Accumulated deficit ) ) Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. - 3 - LKA GOLD INCORPORATED Consolidated Statements of Operations (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, REVENUES Sales – precious metals $ EXPLORATION COSTS ) GROSS MARGIN ) OPERATING EXPENSES Professional and consulting Officer salaries General and administrative Total Operating Expenses GROSS PROFIT ) OTHER INCOME (EXPENSE) Stock based expense for shares not subject to reverse split - - - ) Interest expense ) Interest income - - 2 2 Total Other Income (Expense) NET LOSS $ ) $ ) $ ) $ ) BASIC NET LOSS PER SHARE $ ) $ ) $ ) $ ) BASIC WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING The accompanying notes are an integral part of these unaudited consolidated financial statements. - 4 - LKA GOLD INCORPORATED Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Items to reconcile net loss to net cash provided (used) by operating activities: Accretion of asset retirement obligation Depreciation and amortization Common stock warrants issuedfor services Common stock issued for services - Common stock issued for expenses - Stock based expense for shares not subject to reverse split - Changes in operating assets and liabilities Decrease in accounts receivable Increase in prepaid and other assets - ) Decrease in accounts payable and accounts payable - related party ) ) Increase in accrued expenses Net Cash Used by Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Change in Restricted Cash - Net Cash Used by Investing Activities - CASH FLOWS FROM FINANCING ACTIVITIES Payment of preferred stock dividends ) - Net Cash Used by Financing Activities ) - DECREASE INCASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $
